BURNETT, C. J.
1. The testimony for the plaintiff is to the effect that his car was standing in front of his place- of business, parked at about four to twelve inches from the curb, and that the defendant’s truck was driven by, having on it some long timbers which struck the car in turning the corner, smashed the left rear fender and bent the front axle. The plaintiff and his employee were in the plaintiff’s store at the time and did not see the collision, but heard the noise. The plaintiff immediately ran out, accosted the driver of the truck, who had made no attempt to get away, and demanded payment for the damage. The driver said he would call up his employer, went into the plaintiff’s store, called somebody by telephone and told the plaintiff that his employer would come and see about the damage. Soon afterwards, the defendant, E. H. Berland, who admits doing business under the assumed name of “Fremont Fuel Company,” appeared at the plaintiff’s store, examined the automobile and directed the plaintiff’s clerk, whom he interviewed, to have the automobile repaired, saying that he, the defendant, would pay the bill. The defendant disputes this testimony in part, admitting that he came and examined the automobile, but denying that he agreed to pay for repairing it. On the question of nonsuit, the only one presented for review, this is enough to carry the case to the jury.
The judgment is affirmed. Affirmed,